Filed 4/26/22 P. v. Jimenez CA4/2
(opinion on transfer from Supreme Court)
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E073455

 v.                                                                      (Super.Ct.Nos. FWV19000409 &
                                                                         FWV19000410)
 JESSE JIMENEZ et al.,
                                                                         OPINION ON TRANSFER
          Defendants and Appellants.



         APPEAL from the Superior Court of San Bernardino County. Dan W. Detienne,

Judge. Affirmed in part, vacated in part, and remanded with directions.

         James M. Kehoe, under appointment by the Court of Appeal, for Defendant and

Appellant Jesse Jimenez.

         Tanya Dellaca, under appointment by the Court of Appeal, for Defendant and

Appellant Nicholas Mora.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Charles C. Ragland, Assistant Attorney General, Melissa Mandel, Paige B.

Hazard, and Joy Utomi, Deputy Attorneys General, for Plaintiff and Respondent.

                                                             1
       Following a bench trial, defendants Jesse Jimenez and Nicolas Mora were

convicted of actively participating in a criminal street gang (Pen. Code, § 186.22,

subd. (a) (§ 186.22(a)), and Mora was convicted of first degree burglary (Pen. Code,

§ 459; unlabeled statutory citations are to this code). Defendants admitted that they had

suffered a prior serious felony conviction (§ 667, subd. (a)(1)) and a prior strike

conviction (§§ 1170.12, subds. (a)-(d), 667, subds. (b)-(i)), and Jimenez admitted that he

had served a prior prison term within five years (§ 667.5, subd. (b)). Jimenez was

sentenced to 12 years in state prison, and Mora was sentenced to 18 years and four

months in state prison.

       On appeal, Jimenez and Mora challenged the sufficiency of the evidence

supporting their convictions for actively participating in a criminal street gang.

Defendants also argued and the People conceded that a prior prison term enhancement

imposed on Jimenez should be stricken and that Mora’s sentence for the gang offense

should be stayed under section 654. In a prior unpublished opinion, we agreed with the

parties on the latter two arguments and otherwise affirmed the judgment, concluding that

sufficient evidence supported the substantive gang offenses. (People v. Jimenez

(Sept. 27, 2021, E073455) [nonpub. opn.].)

       The California Supreme Court granted review and transferred the matter back to

this court with instructions to vacate our decision and to reconsider the matter in light of

recently enacted Assembly Bill No. 333 (2021-2022 Reg. Sess.) (Assembly Bill 333)

(Stats. 2021, ch. 699), which amended the gang offense statute. (People v. Jimenez

(Dec. 15, 2021, S271625) [2021 Cal. Lexis 8514].) We vacated our opinion and


                                              2
requested supplemental briefing from the parties, which they filed. We agree with the

parties that Assembly Bill 333 requires reversal of the gang offense convictions. We

consequently vacate those convictions and remand for further proceedings. We otherwise

affirm.


                                       BACKGROUND

          On the night of September 30 to October 1, 2018, several individuals broke into

Garcia’s Wood Work, a company that makes wooden pallets in Fontana, California. The

intrusion awakened an employee who lived at the work site, and the intruders bound,

gagged, beat, and threatened to kill him. He was later treated for head injuries and a

broken finger. The intruders also took his wallet and cell phone and the keys to his

pickup truck.

          After the intruders left, the employee freed himself, walked to a neighboring

property, and had the neighbor call the owner of Garcia’s Wood Work. The employee

then returned to the pallet yard. N.G., the manager of Garcia’s Wood Work, arrived

shortly thereafter.

          N.G. found that the gate to the pallet yard had been rammed open, and two trucks,

each loaded with 704 pallets, were missing. Each pallet was worth six to eight dollars, so

the value of the cargo on the two trucks was over $8,000.

          N.G. sent several family members to other local pallet yards to attempt to find the

missing trucks and pallets. In particular, N.G. called his brother-in-law at about 2:10 a.m.

and sent him to a pallet yard in Riverside, California, operated by N.G.’s uncle, Dolores



                                                3
Garcia, because “there was issues” between N.G.’s father (the owner of Garcia’s Wood

Work) and Garcia. The brother-in-law saw one of the stolen trucks at the Riverside pallet

yard at about 3:00 a.m., and the truck was not then carrying any cargo. The brother-in-

law called N.G. and told him that the truck was at the Riverside yard. Then, on his way

home from the Riverside yard, the brother-in-law saw the other stolen truck, also empty,

parked on a side street.

       When sheriff’s deputies arrived at Garcia’s Wood Work, N.G. conveyed the

information he had received from his brother-in-law. The deputies then went to the

Riverside pallet yard to investigate. While they were there speaking with N.G.’s uncle, a

vehicle pulled into the driveway of the yard. Jimenez was driving, and there were three

other individuals in the car. When one of the deputies walked toward the car, Jimenez

got out and walked rapidly away. The deputy detained Jimenez and searched the area for

the rest of the car’s occupants, who had scattered. The deputy found Mora hiding among

the pallets in the yard and arrested him. Two more individuals were arrested after being

found hiding in the yard.

       Surveillance footage from Garcia’s Wood Work showed that one of the intruders

wore a mask and the other wore a dark-colored bandana covering his face. A deputy

searched Mora’s pockets and found a blue bandana and a pair of black latex gloves that

were identical to a black latex glove found outside the trailer of the employee who was

attacked at Garcia’s Wood Work. A blue bandana also was found inside of the vehicle in

which Jimenez and Mora arrived at the Riverside yard.



                                            4
       In interviews with law enforcement and testimony at trial, Garcia gave several

different descriptions of his role in the break-in and theft of the pallets from Garcia’s

Wood Work. Garcia initially claimed that he did not know anything about the stolen

trucks and had no issues with his brother, the owner of Garcia’s Wood Work. He then

admitted that he had lied when he said he knew nothing about the stolen trucks, and he

said that he came to his pallet yard because an employee called him and told him two

trucks had arrived at the yard, so “he stopped by to check.” He then admitted that was a

lie as well. Garcia then said that he had “screwed up and made a mistake of buying

stolen pallets,” but “he did not know the pallets belonged to his brother until after he

bought them.” He said that he was at his pallet yard when the trucks arrived; one of the

trucks was driven by Mora, and Garcia opened the gate to let the trucks in and then

helped unload the pallets. Garcia claimed that Mora, whom Garcia has known since

Mora “was little,” offered to sell him the stolen pallets, and Garcia agreed to buy them.

       At trial, Garcia testified with immunity and changed his story again. He claimed

that around 3:00 a.m. on October 1, 2018, he received a phone call from an unidentified

man offering to sell him pallets. He then went to his pallet yard around 3:20 a.m., and

there were already two trucks waiting outside the yard. The trucks were accompanied by

two people Garcia had never seen before. Garcia and one of his employees unloaded the

pallets from the trucks. Garcia and the seller(s) never agreed on a price, and once all of

the pallets were unloaded, the two unknown individuals left in the trucks without getting

paid. The trial court did not find Garcia’s testimony credible.



                                              5
       A search of a detached garage at Jimenez’s residence in San Bernardino,

California revealed papers bearing numerous drawings of clowns and one with the initials

“H T,” as well as a T-shirt with the word “Pomona” on it. According to someone else

who resided at the property, Jimenez lived in the garage. The garage contained

correspondence addressed to Jimenez. The T-shirt was not new and appeared a “bit old”;

the law enforcement officer who found it did not verify whether it was Jimenez’s size.

       Mora resided at a home in Fontana, California with three other people. A

bedroom identified by another resident as Mora’s contained a paper bearing the words

“Happy Town cartoon” in “[t]agging style writing” and “Happy Town Pomona.”

       Jimenez had several tattoos: “Happy Town Pomona” on his arm, clown faces on

his shoulder, and “Happy Town Pomona” on his back. Mora also had tattoos: a clown

and the words “Just clowning” on his back, and “Mora” with the letters “H and T ” within

it.

       Officer Franzesco Sacca testified as an expert on the Happy Town gang, which he

described as a criminal street gang with approximately 100 members located in the city of

Pomona, California. Happy Town’s primary activities include committing robberies and

carjacking, selling narcotics, and illegally possessing firearms. It is not uncommon for

gang members to live outside of the gang’s territory or to commit crimes outside of that

territory.

       Sacca testified about two predicate offenses committed by Happy Town gang

members. For the first predicate offense, Sacca testified that a self-admitted Happy



                                            6
Town member was convicted in September 2016 of carrying a loaded firearm in violation

of section 25850, subdivision (a). On the day the offense was committed, the Happy

Town member who committed the offense was associating with several other Happy

Town gang members just outside of Happy Town’s territory. For the second predicate

offense, Sacca testified that another self-admitted Happy Town gang member was

convicted in May 2017 of being a felon in possession of a firearm in violation of section

29800. The offense was committed in Happy Town’s territory at a location where three

Happy Town gang members were located and six firearms were recovered.

       In addition, the prosecution admitted the records of conviction of prior convictions

of Jimenez and Mora. In March 2017, Jimenez pled guilty to attempted possession in

January 2017 of a firearm by a prohibited person. (§§ 664, 29800, subd. (a)(1).) In May

2017, Mora pled guilty to unlawful possession in March 2017 of methamphetamine for

the purpose of sale in violation of Health & Safety Code section 11378. Neither

defendant was charged with a gang enhancement for those offenses or with actively

participating in a gang.

       Happy Town’s common signs and symbols include: “Happy Town Pomona,”

“HTP” and varied combinations of those letters, clowns, and smiley faces. Happy Town

members identify themselves by the color blue, and they wear attire associated with the

Houston Astros baseball team. Every time Sacca searched a Happy Town gang

member’s residence he found Happy Town gang-related indicia, including photographs




                                             7
with other gang members and drawings of Happy Town’s common signs and symbols,

including the letters “HTP,” smiley faces, and clowns.

      Sacca had never met or seen Jimenez or Mora or heard about either of them at any

law enforcement intelligence meetings about Happy Town. There were no field

identification cards for either Jimenez or Mora, but the police department does not

normally have such cards for every member of a gang. Not all law enforcement officers

fill out field identification cards when encountering suspected gang members. After

Sacca investigated this case, he did not notice Mora’s photograph in any Happy Town-

related social media posts for other cases he was investigating. Sacca did not search

social media for any postings by Mora.

      On the basis of the police reports and testimony in this case, Sacca opined that

Jimenez and Mora were active participants in Happy Town. Sacca based his opinion on

Jimenez’s and Mora’s tattoos, the drawings found at Jimenez’s residence, the drawing

found at Mora’s residence, and the fact that both men were housed in general population

in county jail. Sacca would not expect to find gang-related paraphernalia at a nonactive

gang member’s residence. Sacca did not have any knowledge about the age of Mora’s

tattoos, except that they were not “very recent.” On social media, Happy Town gang

members use the hashtag “Just Clowning.”

      Sacca opined that the nature of the underlying offense also tended to show that

Jimenez and Mora were active Happy Town participants because the offense required “a

lot of manpower,” which a gang provides in the form of “trusted fellow criminals.” The



                                            8
fact that Jimenez and Mora committed the offense together also supported Sacca’s belief

that they were active participants in Happy Town. Sacca further testified that active

participants in gangs are aware that members of the gang commit crimes and are

frequently around other members of their gang.

       In Sacca’s experience, only active gang members would be housed in the general

population of the county jail. Former gang members with gang tattoos housed in county

jail would be placed in protective custody, and not the general population of the jail,

because they might otherwise become targets of violence by members of their former

gang. At the same time, Sacca testified that he had never worked at a jail and that

inmates are typically opposed to being placed in protective custody “for any reason.”

       Gang members can drop out of a gang by being “jumped out” or renouncing

membership while in custody. Certain crimes, such as those against children, will result

in lost membership. Dropouts from a gang do not associate with active members of the

gang. Some older gang members “stop and have families” at some point. Sacca did not

believe that a member could separate from a gang “without being jumped out physically”

while remaining in “good standing” with the gang. Sacca did not know whether Happy

Town allowed older members to “age[] out” of the gang and still remain in good

standing.

       After hearing the parties’ closing arguments, the trial court found Mora guilty of

first degree burglary and both men guilty of actively participating in a gang in violation

of section 186.22(a). As to the gang offenses, the court found that defendants’ prior



                                             9
convictions and the two convictions by self-admitted Happy Town members comprised

the requisite predicate offenses to establish a pattern of criminal activity as defined in

CALCRIM No. 1400, the instruction the court relied on for that offense.

                                       DISCUSSION

       The parties agree that Assembly Bill 333 should be applied retroactively to this

case and that under the new law there is insufficient evidence to support defendants’

convictions under section 186.22(a). We concur with the parties.

       Among other things, section 186.22 criminalizes active participation in a “criminal

street gang.” (§ 186.22(a); People v. E.H. (2022) 75 Cal.App.5th 467, 476 (E.H.).)

Section 186.22(a) now penalizes “actively participat[ing] in a criminal street gang with

knowledge that its members engage in, or have engaged in, a pattern of criminal gang

activity, and who willfully promotes, furthers, or assists in felonious criminal conduct by

members of that gang . . . .”

       As this court recently explained, Assembly Bill 333 amended section 186.22 to

impose new requirements for the offense of active gang participation. (E.H., supra, 75

Cal.App.5th at p. 477.) As relevant to the substantive gang offense in section 186.22(a),

Assembly Bill 333 “amended the definitions of ‘criminal street gang’ and ‘pattern of

criminal gang activity.’” (E.H., at p. 477.) “Previously, the statute defined a ‘criminal

street gang,’ as ‘any ongoing organization, association, or group of three or more

persons . . . whose members individually or collectively engage in, or have engaged in, a

pattern of criminal gang activity.’ (Former § 186.22, subd. (f), italics added.) Assembly



                                              10
Bill 333 narrowed the definition to ‘an ongoing, organized association or group of three

or more persons . . . whose members collectively engage in, or have engaged in, a pattern

of criminal gang activity.’ (Assem. Bill 333, § 3, revised § 186.22, subd. (f), italics

added.)” (E.H., at p. 477.)

       “As for what constitutes a ‘pattern of criminal gang activity,’ previously the

prosecution needed to prove ‘only that those associated with the gang had committed at

least two offenses from a list of predicate crimes on separate occasions within three years

of one another.’” (E.H., supra, 75 Cal.App.5th at p. 477; People v. Sek (2022) 74

Cal.App.5th 657, 665 (Sek).) Assembly Bill 333 made the following changes to this

definition: (1) “the predicate offenses now must have been committed by two or more

‘members’ of the gang (as opposed to any persons)” (E.H., at p. 477; § 186.22,

subd. (e)(1)); (2) “the predicate offenses must be proven to have ‘commonly benefited a

criminal street gang’” (E.H., at p. 477; § 186.22, subd. (e)(1)), and the common benefit

must be “more than reputational” (§ 186.22, subd. (e)(1)); (3) “the last predicate offense

must have occurred within three years of the date of the currently charged offense” (E.H.,

at p. 477; § 186.22, subd. (e)(1)); (4) “the list of qualifying predicate offenses has been

reduced” (E.H., at pp. 477-478; § 186.22, subd. (e)(1)); and (5) “the currently charged

offense no longer counts as a predicate offense” (E.H., at p. 478; § 186.22, subd. (e)(2)).

       In addition to those substantive changes to section 186.22, Assembly Bill 333

added section 1109, which establishes that for a defendant charged with violating section

186.22(a), that count “shall be tried separately from all other counts that do not otherwise



                                             11
require gang evidence as an element of the crime.” (§ 1109, subd. (b); E.H., supra, 75

Cal.App.5th at p. 478.)

       Assembly Bill 333 does not contain an effective date. (Stats. 2021, ch. 699.) It

was enacted as nonurgency legislation in a regular legislative session in 2021

(Stats. 2021, ch. 699) and consequently became effective on January 1, 2022. (See

Cal. Const., art. IV, § 8, subd. (c)(1); People v. Henderson (1980) 107 Cal.App.3d 475,

488.) When Assembly Bill 333 became effective, the Supreme Court had already

transferred this case back to this court. The prior opinion had already been vacated, and

we were awaiting supplemental briefing from the parties. The judgments of conviction

therefore were not final. (See People v. Vieira (2005) 35 Cal.4th 264, 306.) Assembly

Bill 333 applies retroactively to defendants like Mora and Jimenez whose judgments of

conviction were not final when Assembly Bill 333 became effective. (E.H., supra, 75

Cal.App.5th at p. 478.)

       The parties agree that reversal is required because Assembly Bill 333 added

elements to section 186.22(a) that the factfinder at their trial was not required to find. To

determine whether reversal is required in this case, we apply the harmlessness standard

articulated in Chapman v. California (1967) 386 U.S. 18, 24. (E.H., supra, 75

Cal.App.5th at p. 479; Sek, supra, 74 Cal.App.5th at p. 668.) Under that standard,

reversal is required unless it appears beyond a reasonable doubt that the failure to require

proof of the new elements at defendants’ trial did not contribute to the findings of guilt.

(E.H., at p. 479.)



                                             12
          Here, we cannot conclude that the failure to require proof of the additional

elements under amended section 186.22(a) was harmless beyond a reasonable doubt.

First, there is no evidence that any of the predicate offenses commonly benefitted Happy

Town or that the benefit was more than reputational. Second, as to the predicate offenses

committed by Jimenez and Mora, there is no evidence that defendants were gang

members when those offenses were committed. There is no evidence about when either

of them joined Happy Town, and the predicate offenses were committed more than one

year before the underlying robbery in this case. Moreover, neither defendant was

charged with a gang enhancement related to those offenses or with active participation in

a gang in connection with the offenses. Third, there is no evidence that Happy Town

constituted a criminal street gang whose “members collectively engage in, or have

engaged in, a pattern of criminal gang activity.” (§ 186.22, subd. (f).) There is no

evidence that the predicate offenses were committed by Happy Town gang members

acting collectively. Nor did Sacca testify that the Happy Town gang members engaged in

the criminal enterprises comprising the gang’s primary activities through collective

action.

          As we explained in E.H., “[t]he proper remedy for this type of failure of proof—

where newly required elements were ‘never tried’ to the [factfinder]—is to remand and

give the People an opportunity to retry the affected charges.” (E.H., supra, 75

Cal.App.5th at p. 480.) We thus vacate defendants’ convictions under section 186.22(a)

and remand to the trial court for further proceedings consistent with this opinion.



                                               13
Defendants’ remaining arguments about sentencing are rendered moot by the reversal of

these convictions, so we need not and do not address them.

                                      DISPOSITION

       We vacate defendants’ convictions under section 186.22(a). We remand to the

trial court to (1) give the People the opportunity to retry the offenses under the new law

as amended by Assembly Bill 333, and (2) impose appropriate dispositions should the

People elect not to retry these offenses. In all other respects, the judgments are affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                MENETREZ
                                                                                             J.


We concur:

MILLER
          Acting P. J.
CODRINGTON
                    J.




                                             14